Citation Nr: 9921764	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased ratings for extremity 
weakness and gastrointestinal motility dysfunction due to 
multiple sclerosis.

2.  Entitlement to increased special monthly compensation.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from October 1982 to April 
1993.

In August 1994 the Wilmington, Delaware, Regional Office (RO) 
of the Department of Veterans Affairs (VA) granted the 
veteran's claim for a disability rating greater than 30 
percent for his service-connected multiple sclerosis.  The RO 
granted this claim by separately evaluating disabilities 
caused by multiple sclerosis.  Specifically, the RO assigned 
a 20 percent disability rating for weakness in the major 
(left) upper extremity, a 20 percent disability rating for 
weakness in the minor (right) upper extremity, a 20 percent 
disability rating for weakness in the left lower extremity, a 
20 percent disability rating for weakness in the right lower 
extremity, and a 10 percent disability rating for 
gastrointestinal motility dysfunction.  The foregoing awards 
provided the veteran with a combined disability rating of 70 
percent.

The present matter comes before the Board of Veterans' 
Appeals (Board) following an October 1995 rating action by 
the RO that confirmed and continued the 70 percent combined 
rating.  This matter also comes before the Board from a 
January 1997 RO decision that granted a 100 percent rating 
for loss of use of both lower extremities, and a 70 percent 
rating for left upper extremity weakness.  The RO also found 
that the loss of use of both lower extremities and loss of 
use of the left upper extremity entitled the veteran to 
special monthly compensation at the intermediate rate between 
38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(m).

Subsequently, by an April 1998 decision, the RO increased the 
veteran's special monthly compensation award.  It appears 
that the rate set by the RO was the rate set forth at 
38 U.S.C.A. § 1114(m). 

At this point it should be noted that the veteran's 
representative, in a January 1999 informal brief, raised the 
issues of clear and unmistakable error (CUE) in an August 
1993 decision, entitlement to secondary service connection 
for loss of use of the buttocks, including consideration of 
entitlement to special monthly compensation on account of 
loss of use of the buttocks, and whether new and material 
evidence had been submitted to reopen a claim of secondary 
service connection for headaches.  The Board finds that the 
claim for increased special monthly compensation is 
intertwined with the claim for increased special monthly 
compensation on account of loss of use of the buttocks.  
Therefore, this should be addressed in the RO's action on 
remand.  The other issues are referred to the RO for 
appropriate development.

The Board notes that controlling laws and regulations provide 
that, when pertinent evidence is submitted in a timely 
fashion to the Board, such evidence must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless the claimant or 
appointed representative waives such consideration.  38 
C.F.R. §§ 19.37(a), 20.1304 (1998).

In this regard, the Board received from the veteran's 
representative additional evidence in January 1999, which 
took the form of a medical opinion from Craig N. Bash, M.D.  
This report specifically discussed, among other things, the 
extent of the veteran's symptomatology due to his service-
connected multiple sclerosis.  Specifically, Dr. Bash opined 
that the veteran had neurological impairment in both his 
upper and lower extremities, had incomplete paralysis of both 
lower extremities due to a problem with the sciatic nerve, 
which problem equated to a loss of use of both lower 
extremities, and had severe incomplete paralysis of all 
radicular groups bilaterally.  He also opined that the record 
on appeal showed that the veteran had loss of use of the 
buttocks.  The Board finds that such evidence is pertinent to 
the issues on appeal.  Therefore, because there has been no 
waiver of review by the RO, see § 20.1304, a remand is 
required.  

The veteran's representative, in the January 1999 informal 
brief, argued that the personal hearing previously provided 
to the veteran was inadequate.  Therefore, on remand, the 
veteran should be contacted and asked if he desires a new 
personal hearing before a RO hearing officer or before a 
member of the Board.  (A hearing before the Board was 
previously scheduled in January 1999, but was canceled at the 
request of the veteran.)

Consequently, this case is REMANDED for the following 
actions:

1.  The veteran should be allowed to 
further supplement the record on appeal.  
38 C.F.R. § 3.159 (1998).  The veteran 
should also be contacted and asked if he 
desires a hearing before a RO hearing 
officer or before a member of the Board.  

2.  The RO should undertake any 
additional development suggested by 
information contained in any newly 
received documents and thereafter re-
adjudicate the veteran's claims, 
including consideration of whether the 
veteran experiences loss of use of the 
buttocks due to multiple sclerosis.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should reflect consideration of 
the entire record, including evidence 
received since the February 1997 
supplemental statement of the case was 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and appear at a hearing, if one is requested at the RO, 
the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


